DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over May, US-Patent 6,622,556 in view of Sandu, US-Patent 6,960,018 and Crittenden et al. US-Patent 1,981,721.
Regarding claim 1, May teaches a total temperature probe having a sensor and housing for diverting a portion of fluid flow. A chamber within the probe houses a total temperature probe (abstract, also see Fig 2, has inlet and outlet at 56 to 48).
May fails to teach a scraping sleeve moveable to scrape deposits as claimed.
Sandu teaches a concentric scraper for gauges and sensors for removing build up of materials or deposits (see abstract, Fig 1).  
Crittenden et al. teaches a device comprising a detector element to determine temperature of a stream of hot fluid (page 1 lines 1-10), the device comprising a rotary scraper and stirrer 40 having a clearance of 5-50 thousandths of a inch from well 10 (page 2 lines 1-18, 29 and 76-84).
It would have been obvious to modify May and incorporate a scraper such as the one taught by Sandu and Crittenden et al. for purposes of removing deposit buildup.
Regarding claim 3,  Sandu teaches that the distance of stroke is 1 to 2 inches and the probe is placed within limits of this.   Sandu does not explicitly teaches at least 0.9 mm however one of ordinary skill would have maintaining sizes larger than the small sizes obvious since this would place the distance large enough to scrap sufficient surface area.
Regarding claim 4, Sandu teaches the scraper is larger than the probe that is scraped (see Fig 1) since it is contained around the entire probe but Sandu does not teach at least 10% however it would have been obvious to maintain the size of the scraper sufficiently larger for purposes of allow the scraper to remove deposits and not get stuck on the probe.
Regarding claim 5, the scraping sleeve surrounds the entire probe in Sandu and further it would have been obvious to have the scraper surround the entire sleeve in the composite invention so that the sleeve can remove deposits from all areas of the probe.
Regarding claims 15-16, the combination applied to claim 1 teaches a device as recited for said claim. The same combination is applied to claims 15-16 and would have been obvious for the reasons stated for claim 1. The difference between claim 1 and claims 15-16 is that the latter further recites radial slots, which Sandu not teach.
Crittenden et al. further teaches milled slots 44 (figure 1; page 2 lines 19-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of May to include radial slots as claimed in order to facilitate removal of the scraped material from the working area, thereby minimizing/preventing clogging.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over May, US-Patent 6,622,556 in view of Sandu, US-Patent 6,960,018, Crittenden et al. US-Patent 1,981,721 and Kirillovich, RU52440.
Regarding claims 6-12, May and Sandu render the invention of claim 1 obvious but fail to further teach radial slots on the sleeve.  Kirillovich teaches a scraping with radial slots and ribs wherein the sleeve is moved by an actuator (abstract, 19 and 8 of Fig).  It would have been obvious to incorporate these features into the composite invention of may in view of Sandu for purposes of helping remove and collect deposits on the probe.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 15-16 have been considered but are moot because the current rejection relies on a new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792